19-22225-rdd   Doc 7   Filed 02/27/19   Entered 02/27/19 12:40:26   Main Document
                                        Pg 1 of 5
19-22225-rdd   Doc 7   Filed 02/27/19   Entered 02/27/19 12:40:26   Main Document
                                        Pg 2 of 5
19-22225-rdd   Doc 7   Filed 02/27/19   Entered 02/27/19 12:40:26   Main Document
                                        Pg 3 of 5
19-22225-rdd   Doc 7   Filed 02/27/19   Entered 02/27/19 12:40:26   Main Document
                                        Pg 4 of 5
19-22225-rdd   Doc 7   Filed 02/27/19   Entered 02/27/19 12:40:26   Main Document
                                        Pg 5 of 5
